DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.

 Response to Amendment
Claims 1 and 14-15 have been amended changing the scope and contents of the claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and similarly 14-15) have been considered but are moot in view of new ground of rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0235373 to Sharma et al. (hereinafter Sharma), and further in view of U.S. Publication No. 2015/0265162 to Lavi et al. (hereinafter Lavi).
Regarding independent claim 1, Sharma discloses a system for determining a relative importance of image features of a vascular medical image (paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging.”) the system comprising:
a medical image database comprising a plurality of vascular medical images (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS;” vascular medical images: paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”); and 
at least one processor (paragraph 0005, “A machine-implemented classifier calculates a risk score for plaque rupture for the patient”) configured to: 
analyze the plurality of vascular medical images (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable”) and automatically generate at least one diagnostic rule corresponding to a common diagnosis of a subset of the plurality of vascular medical images based on a plurality of image features common to the subset of vascular medical images (paragraph 0005, “A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features;” paragraph 0059, “the classification is applied separately to each such plaque, generating individual or plaque specific risk-scores;” each individual score is read as evaluating the subset of vascular images based on the features),
receive a current vascular medical image comprising the plurality of image features (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS”),
compute an overall diagnostic metric for the current vascular medical image by applying the at least one automatically- generated diagnostic rule to the current vascular medical image (paragraph 0049, “These scores are weighted, and the weighted scores are Summed, computing a composite risk score;” composite risk score is read as the overall diagnostic metric).
Sharma fails to explicitly disclose as further recited, however Lavi discloses identify, in the current vascular medical image (paragraph 0162, “The vascular tree reconstructor 702, in some embodiments of the invention, receives image data 735 from one or more imaging systems or a system-connected network 730.”), a relative importance of each of the plurality of image features to the computed overall diagnostic metric (paragraph 0167, “Score compositor 712, in some embodiments, composes the finalized outputs into a weighted score output 715 based on the determined parameters for the score. The score is made available, for example, over the system user interface or to networked resources 730;” weighted score output is read as the overall diagnostic metric; the plurality of finalized outputs being weighted is read as the relative importance of the features) by propagation of the computed overall diagnostic metric into contribution of each of the plurality of image features to the computation of the computed overall diagnostic metric (paragraph 0168, “In some embodiments of the invention, score calculator 713 comprises functions of the parameter finalizer 710 and/or score compositor 712. In some embodiments, score calculator 713 is operable to receive composited parameters and/or subscores (for example from parameter compositor 708 and/or subscore extractor 703), and convert them to a VSST score output 715;” subscores are read as the features application to the overall metric), and
provide the current vascular medical image (paragraph 0051, “According to some embodiments of the invention, the operability for at least one of correcting and reviewing comprises displaying annotations of the vascular image data based on data produced during the determination of the at least one vascular disease-related metric.”) including an indication of the relative importance of each of the plurality of image features in the current vascular medical image (paragraph 0167, “Score compositor 712, in some embodiments, composes the finalized outputs into a weighted score output 715 based on the determined parameters for the score. The score is made available, for example, over the system user interface or to networked resources 730.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lavi in order to perform automated image analysis in vascular disease characterization (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to generate the at least one diagnostic rule by executing either a machine learning algorithm (machine learning algorithm: paragraph 0051, “Other machine-implemented classifiers may be used. Such as data-driven models. In one embodiment, the machine-implemented classifier is a machine-learnt classifier. A matrix relating (e.g., with weights) the values of the input vector (e.g., features) to output risk scores is learnt from training data with known risk.”), a deep learning algorithm (deep learning algorithm: paragraph 0051, “In another example, a product of experts (PoE)- based machine learning algorithm or a deep-learning algorithm can be used to achieve this.”) or an automatic intelligence algorithm (automatic intelligence algorithm: machine learning, and deep learning algorithms are both automatic algorithms).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the overall diagnostic metric is a risk score corresponding to a risk of an acute coronary event, a risk of peripheral vascular disease, a risk of coronary plaque (risk of coronary plaque: paragraph 0055, “he machine-implemented classifier may be used for any of various purposes and/or patient analyses. The risk of rupture is predicted in one embodiment. In another embodiment, risk stratification is provided. For example, both risk stratification and plaque Vulnerability assessment are calculated from or as the risk score for the patient in a coronary artery disease analysis.”), a risk of coronary vascular disease or a stenosis level characterization (stenosis level characterization: paragraph 0033, “features correlating with plaque risk or used to calculate a further feature correlating with plaque risk may be extracted. For example, CT angiography is used to quantify the anatomy of the coronary vessel tree, including the Stenosis (if present) and the main and side branches.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Lavi in the combination further discloses wherein the at least one processor is further configured to identify the relative importance of each of the plurality of image features to the computed overall diagnostic metric in a form of a heatmap (paragraph 0012, “According to some embodiments of the invention, the determining of the vascular metrics comprises mapping measurement values to positions within the plurality of vascular segments;” paragraph 0164, “in some embodiments, parameter compositor 708 converts determined metrics into subscore values (for example true/false values) which comprise parameters that "answer" vascular state scoring questions, and/or are otherwise are mapped to particular operations of a VSST scoring procedure;” map of scores is read as heatmap).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to receive user input from a user input device indicative of at least one of the plurality of image features (paragraph 0036, “The morphological and/or anatomical features are extracted automatically with a processor or semi-automatically with the processor and user input;” paragraph 0037, “Under a semi-automated approach, some of the features may be extracted automatically by an algorithm, while some others may be annotated or edited/corrected by a human. Alternatively, the user inputs a seed location using a user input device, and the processor then extracts the feature using the seed location. In another example, the user places calipers or other measuring tools, and the processor determines the value of the feature from the calipers.”) 
either i) re-compute the overall diagnostic metric for the current vascular medical image  by changing the relative importance of the at least one of the plurality of image features and re-applying the at least one diagnostic rule to the current vascular medical image (Figure 2, elements 42, 50 and 52; if the image features are extracted either manually or automatically in element 42, then the classification and risk scores are determined after those features have been extracted; it should be noted that condition (ii) is not analyzed since it an “either or” condition) or to ii) change the relative importance of the at least one of the plurality of image features, re-analyze the plurality of vascular medical images to automatically generate a revised diagnostic rule corresponding to a common diagnosis of a selection of the vascular medical images based on a plurality of image features common to the selection of the vascular medical images,  compute a revised overall diagnostic metric for the current vascular medical image by applying the revised automatically- generated diagnostic rule to the current vascular medical image, and  identify, in the current vascular medical image, the relative importance of each of the plurality of image features to the computed revised overall diagnostic metric.
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Sharma in the combination further discloses wherein to change the relative importance of the at least one of the plurality of image features the at least one processor is further configured to increase, decrease, or neglect the relative importance of the at least one of the plurality of image features (paragraph 0049, “Some or all of the features of the input vector individually or independently correlate with the risk;” some or all is read as neglecting importance of some features; paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” the weighting accounting for different features, and being adjusted per the strength of the feature to the risk, is read as increasing or decreasing the importance).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to automatically generate the at least one diagnostic rule by weighting each of the plurality of image features (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable;” paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk”), and changing the relative importance of the at least one of the plurality of image features by changing a weight of the at least one of the plurality of image features (Paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” as the weights are changed within the algorithm, the ‘importance’ would also be changed).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the at least one processor is further configured to identify, in the current vascular medical image, the relative importance of each of the plurality of image features to the computed overall diagnostic metric based on either i) a sensitivity of the computed overall diagnostic metric to a variation of each of the plurality of image features (paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk. The results from the different correlated features are combined. The machine-implemented classifier calculates the risk as a weighted Sum of ranks mapped from each of the anatomical, morphological, hemodynamic, and biochemical features. Each individual score from a given feature is computed by using the already established hypothesis for these respective factors from the clinical literature;” being that the score is determined from weighted values of each feature, the system’s score is thus based on the feature weights (which further indicates the sensitivity of the score is based upon the weights); it should be noted that condition (ii) is not analyzed due to “either or” condition) or ii) a change in entropy of the computed overall diagnostic metric resulting from a variation of each of the plurality of image features.
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the plurality of image features correspond to one or more of plaque (paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”; it should be noted that “one or more of plaque” has been met), calcium, a presence of ruptured plaque, a thrombus in a lesion, a presence of fat in a plaque region adjacent to a lumen, and/or includes one or more of a computed lumen area, a computed plaque area, a computed lesion dimension, a computed distribution or proportion of calcium in a lesion.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Sharma in the combination further discloses wherein the plurality of vascular medical images  and the current vascular medical image are either i) IVUS, ii) OCT, iii) (C)CTA, or iv) angiography images (paragraph 0055, “Combined analysis of cardiac biomarkers (e.g., C-reactive protein, Troponin hisTnT), imaging biomarkers (e.g., plaque and Stenosis analysis from non-invasive CTA, and/or invasive angiography, IVUS, OCT), and physiological modeling (e.g., blood flow, shear stress, computed fractional flow reserve) is used for acute coronary syndrome patients;” IVUS, OCT and CTA are explicitly stated, additionally, angiography images are implied by ‘physiological modeling’ of blood flow).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Sharma in the combination further discloses a method of determining a relative importance of image features of a vascular medical image (Paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging;” See claim 1)
Regarding dependent claim 15, the rejection of claim 1 applies directly. Additionally, Sharma in the combination further discloses a non-transitory computer-readable storage medium having stored a computer program comprising instructions, which, when executed by a processor, cause the processor to: perform the method of claim 1(paragraph 0070, “The memory 84 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed image processor 82. The instructions for implementing the processes, methods, and/or techniques discussed herein are provided on non-transitory computer-read able storage media or memories. Such as a cache, buffer, RAM, removable media, hard drive, or other computer readable storage media;” see claim 1).
	
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Lavi as applied to claims 1 and 5 respectively, and further in view of U.S. Publication No. 2015/0003701 to Klauschen et al. (hereinafter Klauschen).
Regarding dependent claim 8, the rejection of claim 5 is incorporated herein. Additionally, Sharma and Lavi in the combination as a whole fail to explicitly disclose wherein the user input device is configured to define a region of the current vascular medical image.
However, Klauschen discloses wherein the user input device is configured to define a region of the current vascular medical image (paragraph 0222, “The system may be designed such that it allows to do certain manual preprocessing steps of the input image, for example selecting a region of the input image for analysis. This is advantageous if the input image contains samples from multiple patients, or a medical expert wants a second opinion based on a part of the input image.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klauschen in order to automatically analyze an image of a biological sample and compute scores relevant to classifications (abstract).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Klauschen in the combination further discloses wherein the at least one processor is further configured to:
compute a measure of uncertainty of the overall diagnostic metric for the current vascular medical image (Paragraph 0162, “In the Subsequent heatmap stage for each Subimage 11, 12, 13 a heatmap is computed. A heatmap is an assignment providing for each pixel of the subimage 11, 12, 13 a numerical value which is the contribution of this pixel in the subimage 11, 12, 13 to the output score of the subimage 11, 12, 13. The numerical value can be represented by a color which gives rise to a heatmap;” the strength of the value contributing to the overall value, indicates the confidence further in the total score; figure 2, elements 105; paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image;”); 
and identify said uncertainty in the current vascular medical image (paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Lavi as applied to claim 5 above, and further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte).
Regarding dependent claim 9, the rejection of claim 5 is incorporated herein. Additionally, Sharma and Lavi in the combination as a whole fail to explicitly disclose wherein the at least one of the plurality of image features corresponds to one or more image artefacts.
However, Fonte discloses wherein the at least one of the plurality of image features corresponds to one or more image artefacts (column 13, line 26, “120 Method may further include prompting a user to input image quality issues, image anomalies, image artifacts, or other "regions of uninterpretability" along each centerline using a set of visual criteria (e.g., blur, motion, image artifacts, etc.) (step 126). For example, a processor of computer 40 system may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fonte in order to gain anatomic and physiologic data about a patient’s body, organs, tissues, or a portion thereof for clinical diagnosis and treatment planning (column 1, line 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wojciech Samek, Thomas Wiegand, Klaus-Robert Müller: “Explainable Artificial Intelligence: Understanding, Visualizing and Interpreting Deep Learning Models”, 2017; arXiv:1708.08296 discloses methods of visualizing what caused a network to arrive at its decision
Luisa M Zintgraf, Taco S Cohen, Tameem Adel, Max Welling: “Visualizing Deep Neural Network Decisions: Prediction Difference Analysis”, 2017; arXiv:1702.04595. discloses methods of visualizing the effects of intermediate determinations on an overall neural network output

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668